NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE SANTOS TORRES-ARIAS, AKA                   No.    18-70979
Jose Santos Arias, AKA Jose Santos
Torresarias,                                    Agency No. A205-671-936

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 8, 2022**
                                 Phoenix, Arizona

Before: PAEZ, CLIFTON, and WATFORD, Circuit Judges.

      Jose Santos Torres-Arias, a native and citizen of Mexico, petitions for

review of a decision of the Board of Immigration Appeals upholding the

immigration judge’s denial of his applications for withholding of removal and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 3

protection under the Convention Against Torture (CAT). We deny the petition.

      1. Substantial evidence supports the agency’s determination that petitioner

is ineligible for withholding of removal because he failed to establish a nexus

between any harm and a protected ground. To qualify for withholding, a petitioner

must show a “clear probability” of persecution in the country of removal on

account of his race, religion, nationality, membership in a particular social group,

or political opinion. 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b); Navas v. INS,

217 F.3d 646, 655 (9th Cir. 2000).

      Torres-Arias asserts the proposed particular social group of his family.

While “family membership may constitute membership in a particular social

group,” Bhasin v. Gonzalez, 423 F.3d 977, 984 (9th Cir. 2005) (internal quotation

marks and citation omitted), the agency properly found that any animus directed at

Torres-Arias from the Marquez family stemmed from his role in the accidental

death of a member of the Marquez family, not from petitioner’s membership in his

own family. Torres-Arias has thus failed to demonstrate the required nexus to a

protected ground.

      2. Substantial evidence also supports the agency’s determination that

Torres-Arias did not qualify for CAT protection. To be entitled to CAT protection,

Torres-Arias must establish that, if returned to his home country, he is “more likely

than not” to face torture by or with the government’s acquiescence. 8 C.F.R.
                                                                          Page 3 of 3

§ 208.16(c)(2).

      As the agency concluded, although Torres-Arias may face some risk of harm

in his hometown and the larger community of Tepic, given that a member of the

Marquez family now serves as mayor of petitioner’s hometown, the record

evidence shows that he does not face a “clear probability” of torture outside of

those circumscribed areas of Mexico. Zhang v. Ashcroft, 388 F.3d 713, 721–22

(9th Cir. 2004). There is no indication that the agency failed to consider all

relevant evidence, and the record evidence does not compel a conclusion contrary

to that reached by the agency. See Zheng v. Holder, 644 F.3d 829, 835 (9th Cir.

2011).

      3. Torres-Arias’s argument that the agency lacked jurisdiction over

proceedings in this case is foreclosed by Karingithi v. Whitaker, 913 F.3d 1158,

1160–62 (9th Cir. 2019).

      PETITION FOR REVIEW DENIED.